DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 07/25/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-6, 9-12 and 15-20 are still pending. 
3. 	Claims 7, 8, 13 and 14 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 10/05/2020 have been accepted.

II. Rejections Under 35 U.S.C. 102
6. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

III. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-6, 9-12 and 15-20 are allowed.

9.	The following is an examiner's statement of reasons for allowance:

10.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 04/28/2022 and the arguments by the Applicant(s) filed on 07/25/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	SANDER (Pub. No.: US 2016/0011281) teaches “A Hall effect sensor with multiple Hall effect elements, each of the Hall effect elements having a first contact terminal, a second contact terminal, and a third contact terminal arranged along a straight line. The multiple Hall effect elements are electrically connected in series in a closed circuit. The second contact terminals of the Hall effect elements are supply voltage connections or Hall voltage pickoffs, and the applicable second contact terminal of the Hall effect element is a center contact of the Hall effect element. The Hall effect elements form two pairs, and the Hall effect elements of one pair each measure the same component of a magnetic field and an operating current is impressed on the series circuit in the two Hall effect elements of this one pair, and a supply voltage is applied to the Hall effect elements of the other pair” (Abstract).
b)	Ausserlechner (Pub. No.: US 2013/0214775) teaches “A vertical Hall device indicative of a magnetic field parallel to a surface of a substrate comprises first, second, third and fourth terminals. The vertical Hall device further comprises contacts to generate a Hall effect signal indicative of the magnetic field. At least one pair of Hall effect regions is provided which comprises a first Hall effect region and a second Hall effect region formed in the substrate. A first group of the contacts is arranged in or at a surface of the first Hall effect region, the first group comprising a first and second outmost contacts. A second group of contacts is arranged in or at a surface of the second Hall effect region, the second group comprising third and fourth outmost contacts. Each of the first, second, third and fourth terminals is connected to a same number of outmost contacts” (Abstract).
c)	Petrie (Pub. No.: US 2012/0218018) teaches “An electronic circuit includes a plurality of sensing elements configured to generate a plurality of sensing element signals. The electronic circuit also includes a control signal generator configured to generate a plurality of control signals. The electronic circuit also includes a combining circuit. The combining circuit includes a plurality of switching circuits. Each switching circuit is configured to generate a respective switching circuit output signal being representative of either a non-inverted or an inverted respective one of the plurality of sensing element signals depending upon the first state or the second state of a respective one of the plurality of control signals. The combining circuit also includes a summing circuit coupled to receive the switching circuit output and configured to generate a summed output signal corresponding to a sum of the switching circuit output signals” (Abstract).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867